There is a motion in this case to strike the bill of exceptions from the record. It is true the bill of exceptions was not filed within the time ordered by the circuit court. It appears, however, that the appellant had prepared it in time, and presented it to the circuit judge; but, for some reason he did not return it in time to file it, though several times asked for it by appellant. We think the appellant showed sufficient diligence, and the bill of exceptions will have to be retained. The motion is overruled.